978 F.2d 1259
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James T. POPE, Plaintiff-Appellant,v.Deborah A. YEOMANS;  Eric D. Miller, Executive Director,Legal Services of Upper Tennessee;  Mewi Mundi,Proprietor, Defendants-Appellees.
No. 92-5577.
United States Court of Appeals, Sixth Circuit.
Oct. 23, 1992.

1
Before KENNEDY and MILBURN, Circuit Judges, and WELLFORD Senior Circuit Judge.

ORDER

2
James T. Pope, a pro se Tennessee resident, appeals a district court order denying his motion to proceed in forma pauperis.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Pope filed a motion to proceed in forma pauperis in which he requested permission to commence his suit seeking to file a civil rights action against a private attorney, the executive director of Legal Services of Upper Tennessee, and the proprietor of an Economy Inn in Johnson City, Tennessee.   Pope claimed that the defendants conspired to deprive him of his equal protection and due process rights.


4
The district court denied Pope pauper status pursuant to 28 U.S.C. § 1915(a) because he could afford the requisite fees.   On appeal, Pope essentially argues that the complaint was not frivolous and he should have been granted leave to proceed as a pauper.   He requests leave to proceed in forma pauperis on appeal.


5
Upon review, we affirm the district court's judgment as the district court did not abuse its discretion in denying Pope in forma pauperis status.   Given his monthly income of $382 and the lack of any living expenses other than an unspecified car payment, it does appear that Pope can afford the docketing fee for filing his lawsuit.


6
Accordingly, we grant Pope's request to proceed in forma pauperis for purposes of this appeal only and affirm the district court's order.   Rule 9(b)(3), Rules of the Sixth Circuit.